DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered.
With regard to the previously filed 892, the document noted is updated on the form filed herewith.
Applicant argues that none of the cited references teach the press-point positioned on the exterior surface of the housing wherein the press-point has a first location and a second location and is configured to engage the drug reservoir during use when the press-point is in the second location.  The examiner does not find this argument convincing as Robinson discloses this feature.  Fig. 6 of Robinson shows the press-point 7a in the first position spaced from the drug reservoir, and Robinson further discloses that in a second, inwardly deflected position, the press-point contacts the drug reservoir to expel fluid therefrom (page 8, lines 4-8).
Response to Amendment
It is noted that claim 11 includes the status identifier “original” although the claim appears to be amended.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morais (WO 89/10765 A2) in view of Robinson et al (UK 2258618 A) in view of Giambattista et al (US 2004/0193110).
Regarding claim 1, Morais discloses an injection device for delivery of a liquid medicament (abstract) comprising a housing 10/11/12 comprising a first end (proximal end) a second end (distal end/needle end), and an exterior surface, the housing defining a recess 8 (page 4, lines 18-21; fig. 1), a drug reservoir 7 positionable within the recess (page 4, lines 18-19; fig. 1), a cap 9 engaging a first end of the housing (page 4, line 20; fig. 1), a needle 2 in communication with the drug reservoir and extending from the second end of the housing (page 4, line 16; fig. 1).
Claim 1 further calls for a press-point positioned on the exterior surface of the housing, wherein the press-point has a first location and a second location and is configured to engaged the drug reservoir during use when the press-point in is in the second location.  Morais fails to disclose this feature, rather Morais discloses an opening through which the user can contact the reservoir directly to apply pressure to the reservoir. Robinson teaches a drug injection device having a similar construction to that of Morais and further teaches a press-point 7 on the exterior surface of the housing wherein the press-point has a first location (fig. 6) and a second location (compressed location, not shown) and is configured to engage the drug reservoir when in the second location during use (fig. 1; page 8, first paragraph).  The press-point allows the user to apply even pressure to the reservoir and to release the pressure after each dose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include the press-point as taught by Robinson, the press point having the first and second locations as claimed, to allow the user to easily apply an even pressure to the reservoir and to release the pressure after a dose has been ejected.
Claim 1 further calls for a needle guard and a needle shield positioned within the needle guard. Giambattista teaches an injection device including a needle guard 22 and a needle shield 48 positioned within the needle guard (fig. 6; page 3, paras. 0025, 0026).  The needle shield and needle guard protect the needle before and after use to prevent accidental sticks (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include a needle guard and needle shield as taught by Giambattista to prevent accidental sticks before and after use.
Regarding claim 2, Giambattista further teaches a removable needle cover which prevents the needle from becoming accidentally uncovered prior to use (fig. 1; page 3, para. 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the needle cover taught by Giambattista in the combination described above in order to prevent the needle from becoming uncovered during storage or transportation prior to use.
Regarding claim 3, Robinson further teaches that the press-point is formed by a hinged panel on the exterior surface of the housing (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described with regard to claim 1 above because this is the form of the press-point taught by Robinson which provides the benefit of allowing the user to apply even pressure to the reservoir and release pressure after the dose is expelled.
Regarding claim 5, Giambattista teaches that the needle guard 22 is collapsible (fig. 5- fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above so that the needle can safely covered prior to use, become uncovered for use and recovered after use.
Regarding claim 6, Morais discloses that the drug reservoir is accessible via an aperture 8 on the rear exterior surface of the housing (fig. 1).
Regarding claim 7, Morais discloses that he fluid medicament is an active agent (drug or anesthetic: page 4, lines 7-13).
Regarding claim 9, Robinson teaches that the press-point includes a live hinge (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described with regard to claim 1 above because this is the form of the press-point taught by Robinson which provides the benefit of allowing the user to apply even pressure to the reservoir and release pressure after the dose is expelled.

Regarding claim 11, Morais discloses a method of using an injection device for delivery of a liquid medicament (abstract) comprising providing an injection device comprising a housing 10/11/12 comprising a first end (proximal end) a second end (distal end/needle end), and an exterior surface, the housing defining a recess 8 (page 4, lines 18-21; fig. 1), a drug reservoir 7 positionable within the recess (page 4, lines 18-19; fig. 1), a cap 9 engaging a first end of the housing (page 4, line 20; fig. 1), a needle 2 in communication with the drug reservoir and extending from the second end of the housing (page 4, line 16; fig. 1), pushing the cap in a distal direction to drive a proximal end of the needle through a seal (page 5, lines 5-15: hand pressure towards the major axis implies that pressure must be applied to both the proximal and distal ends and therefore the distal end must move toward the proximal end; needle prior to penetrating the seal shown in fig. 2 Corte AB; needle puncturing the seal shown in fig. 6 Det. A), placing a distal end of the injection device adjacent a delivery surface, and applying pressure to the reservoir (page 5, lines 10-15).
Claim 11 further calls for a press-point positioned on the exterior surface of the housing, wherein the press-point has a first location and a second location and is configured to engage the drug reservoir in the second location during use.  Morais fails to disclose this feature, rather Morais discloses an opening through which the user can contact the reservoir directly to apply pressure to the reservoir. Robinson teaches a drug injection device having a similar construction to that of Morais and further teaches a press-point 7 on the exterior surface of the housing wherein the press-point has a first location (fig. 6) and a second location (inwardly deflected location, not shown) and is configured to engage the drug reservoir in the second location during use (fig. 1; page 8, first paragraph), and further teaching the step of applying pressure to the press-point to dispense the drug (page 8, first paragraph).  The press-point allows the user to apply even pressure to the reservoir and to release the pressure after each dose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include the press-point as taught by Robinson, including the first and second locations as claimed, to allow the user to easily apply an even pressure to the reservoir and to release the pressure after a dose has been ejected.
Claim 11 further calls for a needle guard and a needle shield positioned within the needle guard. Giambattista teaches an injection device including a needle guard 22 and a needle shield 48 positioned within the needle guard (fig. 6; page 3, paras. 0025, 0026).  The needle shield and needle guard protect the needle before and after use to prevent accidental sticks (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include a needle guard and needle shield as taught by Giambattista to prevent accidental sticks before and after use.
Regarding claim 12, Giambattista further teaches a removable needle cap which prevents the needle from becoming accidentally uncovered prior to use (fig. 1; page 3, para. 0024), and further discloses the step of removing the needle cap so that the device can be used (page 4, para. 0029).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the needle cap taught by Giambattista in the combination described above in order to prevent the needle from becoming uncovered during storage or transportation prior to use and the step of removing the cap so that the device can be used.
Regarding claim 13, Robinson teaches that the press-point includes a live hinge (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described with regard to claim 1 above because this is the form of the press-point taught by Robinson which provides the benefit of allowing the user to apply even pressure to the reservoir and release pressure after the dose is expelled.  As can be seen in fig. 6 of Robinson, the press-point is spaced from the drug reservoir, and therefore when the user depresses the press-point, the press-point contacts the reservoir which would necessarily make a sound that could be interpreted to be a click.
Regarding claim 15, Morais discloses that he fluid medicament is an active agent (drug or anesthetic: page 4, lines 7-13).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morais in view of Robinson in view of Giambattista as applied to claim 1 above, and further in view of Giambattista et al (US 6,986,760) [hereinafter Giambattista ‘760].
Claim 4 differs from the teachings above in calling for the cap to have a frangible seal.  Giambattista ‘760 teaches an injection device including a top and bottom cap, wherein the top and bottom caps include a frangible seal 196 which allows the user to readily identify if the cap is previously been removed (col. 12, lines 1-5; figs. 9, 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais in view of Robinson in view of Giambattista to include the cap having a breakable seal as taught by Giambattista ‘760 to allow the user to readily identify if the device has been tampered with.

Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morais in view of Robinson in view of Giambattista as applied to claims 1 and 7 above or 11 and 15 above, and further in view of Rubin et al (US 2005/0171477).
Claim 8 calls for the active agent to be a hormone used for the treatment of menopausal troubles or for contraception.  Rubin teaches an injection device having similar configuration to that of Morais. Rubin further teaches that such an injector can be used to deliver a variety of active agents that might be convenient to the user such a hormones for contraception (page 7, para. 0061).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include a hormone for contraceptive as taught by Rubin because such a device is useful for conveniently delivering a variety of active agents include contraceptive hormones.
Claim 8 calls for the active agent to be a hormone used for the treatment of menopausal troubles or for contraception.  Rubin teaches an injection device having similar configuration to that of Morais. Rubin further teaches that such an injector can be used to deliver a variety of active agents that might be convenient to the user such a hormones for contraception (page 7, para. 0061).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include a hormone for contraceptive as taught by Rubin because such a device is useful for conveniently delivering a variety of active agents include contraceptive hormones.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morais in view of Robinson in view of Giambattista as applied to claim 1 above, and further in view of Tufi et al (WO 2015/136564 A1).
Claim 10 differs from the teachings above in calling for a communicator configured to wirelessly communicate with a second device. Tufi teaches a syringe having a communicator configured to wirelessly communication with a second device (abstract; page 1, lines 15-20).  This allows a physician to monitor the use of the device and ensure compliance with the desired protocol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include a communication device as taught by Tufi so that the use of the device can be monitored to ensure that it is being used properly.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morais in view of Robinson in view of Giambattista in view of Pitman (US 3,084,793).
Regarding claim 17, Morais discloses an injection device comprising a housing 10/11/12 comprising a first end (proximal end) a second end (distal end/needle end), and an exterior surface, the housing defining a recess 8 (page 4, lines 18-21; fig. 1), a drug reservoir 7 positionable within the recess (page 4, lines 18-19; fig. 1), a cap 9 engaging a first end of the housing (page 4, line 20; fig. 1), a needle 2 in communication with the drug reservoir and extending from the second end of the housing (page 4, line 16; fig. 1).
Claim 17 further calls for a press-point positioned on the exterior surface of the housing, wherein the press-point has a first location and a second location and is configured to engage the drug reservoir in the second location during use.  Morais fails to disclose this feature, rather Morais discloses an opening through which the user can contact the reservoir directly to apply pressure to the reservoir. Robinson teaches a drug injection device having a similar construction to that of Morais and further teaches a press-point 7 on the exterior surface of the housing wherein the press-point has a first location (fig. 6) and a second location (inwardly deflected position, not shown) and is configured to engage the drug reservoir in the second location during use (fig. 1; page 8, first paragraph).  The press-point allows the user to apply even pressure to the reservoir and to release the pressure after each dose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include the press-point as taught by Robinson, including the first and second locations as claimed, to allow the user to easily apply an even pressure to the reservoir and to release the pressure after a dose has been ejected.
Claim 17 further calls for a needle guard and a needle shield positioned within the needle guard. Giambattista teaches an injection device including a needle guard 22 and a needle shield 48 positioned within the needle guard (fig. 6; page 3, paras. 0025, 0026).  The needle shield and needle guard protect the needle before and after use to prevent accidental sticks (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include a needle guard and needle shield as taught by Giambattista to prevent accidental sticks before and after use.
Claim 17 calls for the device to be a kit including a container.  Pitman teaches that drug delivery syringes having a drug reservoir and a needle may be delivered to the user as a kit including a container which maintains the medical device in a sterile state prior to use (col. 1, lines 9-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medical device described above as a kit wherein the device is sealed within a container as taught by Pitman to ensure that the device remains sterile during transport and storage and therefore is safe to use.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morais in view of Robinson in view of Giambattista in view of Pitman as applied to claim 17 above, and further in view of Corbin et al (US 8,926,976).
Claim 18 differs from the teachings above in calling for the kit to comprise instructions and/or a calendar.  Corbin teaches a kit including a medical device such as a syringe in a sterile package, wherein the kit further includes instructions for use of the device (col. 15, lines 23-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit described above to include instructions as taught by Corbin so that the user can be sure of the proper usage of the materials included in the kit which eliminates errors and negative outcomes.


Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morais in view of Robinson in view of Giambattista in view of Tufi.
Regarding claim 19, Morais discloses an injection device comprising a housing 10/11/12 comprising a first end (proximal end) a second end (distal end/needle end), and an exterior surface, the housing defining a recess 8 (page 4, lines 18-21; fig. 1), a drug reservoir 7 positionable within the recess (page 4, lines 18-19; fig. 1), a cap 9 engaging a first end of the housing (page 4, line 20; fig. 1), a needle 2 in communication with the drug reservoir and extending from the second end of the housing (page 4, line 16; fig. 1).
Claim 19 further calls for a press-point positioned on the exterior surface of the housing, wherein the press-point is configured to engaged the drug reservoir during use.  Morais fails to disclose this feature, rather Morais discloses an opening through which the user can contact the reservoir directly to apply pressure to the reservoir. Robinson teaches a drug injection device having a similar construction to that of Morais and further teaches a press-point 7 on the exterior surface of the housing wherein the press-point has a first location (fig. 6) and a second location (inwardly deflected location, not shown) and is configured to engage the drug reservoir in the second location during use (fig. 1; page 8, first paragraph).  The press-point allows the user to apply even pressure to the reservoir and to release the pressure after each dose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include the press-point as taught by Robinson, including the first and second locations, to allow the user to easily apply an even pressure to the reservoir and to release the pressure after a dose has been ejected.
Claim 19 further calls for a needle guard and a needle shield positioned within the needle guard. Giambattista teaches an injection device including a needle guard 22 and a needle shield 48 positioned within the needle guard (fig. 6; page 3, paras. 0025, 0026).  The needle shield and needle guard protect the needle before and after use to prevent accidental sticks (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include a needle guard and needle shield as taught by Giambattista to prevent accidental sticks before and after use.
Claim 19 differs from the teachings above in calling for a communicator and an electronic device in wireless communication with the injection device. Tufi teaches a syringe having a communicator configured to wirelessly communication with a second electronic device (abstract; page 1, lines 15-20).  This allows a physician to monitor the use of the device and ensure compliance with the desired protocol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morais to include a communication device as taught by Tufi so that the use of the device can be monitored to ensure that it is being used properly.
Regarding claim 20, Tufi further teaches that the injection device is in communication with a central location via the electronic device (remote control center: page 1, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claim 19 so that a physician can oversee the therapy delivered by the device.
Regarding claim 21, Tufi further teaches that the second electronic device allows communication from the central location to the injection device so that a physician can interact with the patient using the device (page 1, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claim 20 so that the physician can communicate with the patient to increase compliance.
Regarding claim 22, Tufi further teaches that the system is configured to communication information from the electronic device and the injection device to the central location (page 1, lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claim 20 so that the physician can ensure that the device is functioning properly and the user is compliant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783